Exhibit 21.1 SPEEDWAY MOTORSPORTS, INC. SUBSIDIARIES OF THE COMPANY • Atlanta Motor Speedway, LLC, a Georgia limited liability company. • Bristol Motor Speedway, LLC, a Tennessee limited liability company. • Charlotte Motor Speedway, LLC (“CMS”), a North Carolina limited liability company. • US Legend Cars International, Inc. (a wholly-owned subsidiary of CMS) a/k/a US Legend Cars International, a North Carolina corporation. • INEX Corporation (a wholly-owned subsidiary of CMS), a North Carolina corporation. • Kentucky Raceway, LLC d/b/a/ Kentucky Speedway, a Kentucky limited liability company. • Nevada Speedway, LLC d/b/a Las Vegas Motor Speedway, a Delaware limited liability company. • New Hampshire Motor Speedway, Inc., a New Hampshire corporation. • North Wilkesboro Speedway, Inc., a North Carolina corporation. • Speedway Consulting and Design, Inc. (a wholly-owned subsidiary of CMS), a North Carolina corporation. • Speedway Funding, LLC, a Delaware limited liability company. • Oil-Chem Research Corporation (“OCRC”), an Illinois corporation. • SMI Systems, LLC, a Nevada limited liability company. • SMISC Holdings, Inc. d/b/a SMI Properties, a North Carolina corporation. • SMI Trackside, LLC (a wholly-owned subsidiary of SMISC Holdings, Inc.), a North Carolina limited liability company. • Speedway Motorsports International Limited (“SMIL”) (a subsidiary of OCRC), a British Virgin Islands corporation. • Speedway Properties Company, LLC (“SPC”) a/k/a Performance Racing Network, a Delaware limited liability company. • Speedway Media, LLC a/k/a Racing Country USA (a wholly-owned subsidiary of SPC), a North Carolina limited liability company. • Speedway Sonoma, LLC a/k/a Sonoma Raceway, a Delaware limited liability company. • Speedway TBA, LLC, a North Carolina limited liability company. • Texas Motor Speedway, Inc., a Texas corporation. • TSI Management Company, LLC (“TSI”) (a wholly-owned subsidiary of SMISC Holdings, Inc.), a North Carolina limited liability company.
